Citation Nr: 1043917	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran had essentially continuous active military service 
from December 1958 to October 1980.  He died in March 1993.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  In an April 2003 decision the Board denied the 
claim on the merits.  The appellant appealed.

In an October 2006 memorandum decision the United States Court of 
Appeals for Veterans Claims (Court) set aside the April 2003 
Board decision, and remanded the matter for proceedings 
consistent with their decision.  In May 2007 and May 2008, the 
Board remanded this case for further development consistent with 
the Court's order.  In January 2009, the Board again reviewed the 
issue on appeal and denied the appellant's claim.  The appellant 
appealed this decision to the Court.

In an April 2010 memorandum decision, the Court set aside the 
Board's January 2009 decision and remanded the issue for further 
development.  In accordance with the Court's findings, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

The evidence of record demonstrates that in August 2000, the 
Board remanded the issue on appeal in order to secure copies of 
the Veteran's service medical records to include records from the 
Surgeon General's Office.  The record shows that the RO requested 
service treatment records from the National Personnel Records 
Center (NPRC) but did not request records directly from the 
Surgeon General's Office specifically.   In its April 2010 
memorandum decision, the Court remarked upon the fact that there 
is a dispute as to whether the NPRC was in possession of all of 
the Surgeon General records.  Accordingly, the Court found that a 
request made for records from the NPRC and not directly from the 
Surgeon General was inadequate.  

In May 2008, the Board remanded the issue in order to obtain a 
medical opinion from a board-certified gastroenterorologist and 
in July 2008 an additional medical opinion was rendered.  Upon 
appeal, the Court, however, found that the examiner's opinion was 
inadequate.  Specifically, the Court noted that the examiner's 
statement that nothing in the record indicated chronic 
pancreatitis probative to show that the examiner's review of the 
medical records was insufficient.  

The United States Court of Appeals for Veterans Claims has held 
that the Board is obligated by law to ensure that VA complies 
with its directives; and where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  As held by the Court, VA neglected to request treatment 
records directly from the Surgeon General or ensure that the 
examiner rendering a medical opinion reviewed service treatment 
records thoroughly.  As such, the Court held that VA failed to 
comply with the mandates of the Board's August 2000 and May 2008 
remand instructions and further development is in order.  

Finally, in light of the revised regulations governing the 
relationship between coronary artery disease and in-service 
exposure to Agent Orange, see 75 Fed. Reg. 53216 (August 31, 
2010) (to be codified at 38 C.F.R. § 3.309(e)), and in light of 
the fact that the Veteran's autopsy showed evidence of 
arteriosclerosis and a final diagnosis of pancreatic cancer 
leading to congestive heart failure, the Board finds that his 
personnel records should be secured.  
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center and request a copy 
of the Veteran's personnel records.  The 
Board is specifically interested in 
determining whether the Veteran served on 
the land mass of the Republic of Vietnam.

2.  The AMC/RO must request copies of any 
of the Veteran's service medical records 
which are not already on file.  
Specifically, the AMC/RO must request 
treatment records for treatment 
directly from the Office of the Surgeon 
General pertaining to any records of 
in-service hospitalization.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  Thereafter, the RO must forward the 
claims folder to a board-certified 
gastroenterologist.  The 
gastroenterologist must review of all of 
the evidence of record, to specifically 
include service medical records which 
appear to show possible in-service 
treatment for symptoms arguably 
similar to those shown in the months 
prior to the Veteran's death, as well 
as all medical records which pertain to 
the Veteran's nutritional status.  

The gastroenterologist must specifically 
remark upon:

-Service treatment records dated in 
1978 which note "pancreatitis most 
likely;"
-Treatment records dated in March 
1980 which indicate probable 
pancreatitis;
-Treatment notes dated in June 1986 
which indicated a provisional 
diagnosis of "rule out pancreatitis, 
cirrhosis of the liver;"
-June 1986 in-service treatment 
reports of weight loss as well as 
February 1993 evidence of weight 
loss; and
-an August 1986 VA medical center 
treatment notes which reported that 
the Veteran "may have chronic 
pancreatitis."

Then, in light of all of the evidence 
of record, the examiner must prepare a 
report which addresses whether it is at 
least as likely as not that:

*	the symptoms/conditions the Veteran 
was treated for in service contributed 
substantially and materially to death; 
   *	that they combined to cause death; 
   or,
*	that they aided and lent assistance 
to the production of death.  

An explanation of the role, if any, that 
pancreatitis plays in the development of 
pancreatic cancer would be of benefit to 
the Board.

Further, if and only if, the AMC/RO 
reports that the Veteran served on the 
land mass of the Republic of Vietnam then 
the gastroenterologist must also opine 
whether arteriosclerotic heart disease 
rendered the Veteran less capable of 
resisting the effects of pancreatic 
cancer.  

If any opinion cannot be provided without 
resort to speculation that fact must be 
reported, and an explanation provided.  A 
complete rationale must be provided 
for any opinion offered.

The examiner must submit a copy of his/her 
curriculum vitae with the final report.

4.  The AMC/RO must ensure that the 
gastroenterologist's report is in 
complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the AMC/RO 
must implement corrective procedures 
at once.

5.  Thereafter, the RO must then 
readjudicate the issue on appeal.  If the 
benefit is not granted, the Appellant and 
her representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


